Hallam, J.
Defendant moved in the trial court for an order discharging a judgment rendered in this action against him and in favor of the plaintiff. The motion was denied, and defendant appeals.
The motion was made upon papers attached to the notice and “upon all the files and records in the * * * action.” The record before us contains no settled case or bill of exceptions. In such case there must be a certificate of the trial judge that the record contains all that was presented or considered on the motion,' or a certificate of the clerk of the court that the return contains all the files and records in the case. This record contains neither. Manifestly we cannot reverse the order made upon all the files and records in the action, without a showing that all of the material files and records in the action are before us. The result must be an affirmance of the order appealed from.
This rule was laid down in 1889 in Hospes v. Northwestern Manufacturing & Car Co. 41 Minn. 256, 43 N. W. 180, and has been consistently followed in a large number of cases ever since. See Peterson v. Storm, 96 Minn. 247, 104 N. W. 894; Purvis v. Roholt, 95 Minn. 502, 104 N. W. 551; Spurr v. Spurr, 108 Minn. 521, 121 N. W. 121.
Order affirmed.